FILED
                           NOT FOR PUBLICATION
                                                                            JUL 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.     16-10072

              Plaintiff-Appellee,                D.C. No.
                                                 1:14-cr-00045-AWI-BAM-1
 v.

FACUNDO LOPEZ-PEREZ, a.k.a. Jose                 MEMORANDUM*
Huerta Maldonado, a.k.a. Israel Lopez
Zasueta,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted July 13, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Facundo Lopez-Perez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 210-month sentence for conspiracy to

distribute and possess with intent to distribute methamphetamine and heroin, in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Lopez-Perez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel.

We have provided Lopez-Perez the opportunity to file a pro se supplemental brief.

Lopez-Perez has filed motion to file a late brief and we have received a pro se

supplemental brief from him.

      Lopez-Perez waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Lopez-Perez’s motion to file a late brief is GRANTED.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2